Case: 13-11543   Date Filed: 10/21/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11543
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:09-cr-00067-VMC-AEP-4


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus



WILLIAM JOSEPH CALIFANO,
a.k.a. Billy,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 21, 2013)

Before WILSON, PRYOR and JORDAN, Circuit Judges.
              Case: 13-11543     Date Filed: 10/21/2013   Page: 2 of 2




PER CURIAM:

      Joseph Johnson, counsel for William Joseph Califano, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion is GRANTED,

and Califano’s conviction and sentence are AFFIRMED.




                                         2